UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                                No. 05-1084



CONNECTICUT GENERAL LIFE INSURANCE COMPANY,

                                                               Plaintiff,

DOUGLAS C. RINER,

                                                   Defendant - Appellant,

             versus


ESTATE OF     KAREN   DENISE   LANE   RINER;   ROBERT
VARNER,

                                                  Defendants - Appellees.


Appeal from the United States District Court for the Western
District of Virginia, at Abingdon. James P. Jones, Chief District
Judge. (CA-00-65-1-JPJ)


Submitted:    June 30, 2005                       Decided:   July 29, 2005


Before MICHAEL, MOTZ, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Douglas C. Riner, Appellant Pro Se. Timothy Worth McAfee, MCAFEE
LAW FIRM, P.C., Norton, Virginia, for Appellees.    Deborah Wood
Dobbins, Robin J. Kegley, GILMER, SADLER, INGRAM, SUTHERLAND &
HUTTON, Pulaski, Virginia, for Plaintiff.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Douglas C. Riner appeals the district court’s order

awarding summary judgment to defendant and denying his motion to

stay the proceedings. We have reviewed the record and the district

court’s opinion and find no reversible error.           Accordingly, we

affirm on the reasoning of the district court.           See Connecticut

General Life Ins. Co. v. Riner, No. CA-00-65-1-JPJ (W.D. Va. Jan 4.

2005).   We deny Riner’s motion to proceed in forma pauperis in this

court as moot because he paid the filing fee.           We dispense with

oral   argument   because   the   facts   and   legal   contentions   are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                                AFFIRMED




                                  - 2 -